DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments, filed 6/4/2021, have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  
Examiner’s Amendment 
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Jacob Eisenburg on 9/8/2021. 
6.	The application has been amended as follows:
Claim 1: (Currently Amended) A system for cleaning of a device for holding fluid, the system comprising: one or more first transducers wherein the one or more first transducers are adapted to be positioned on, or in proximity of, outer surface of the device and to emit succession of mechanical waves towards one or more target points within the device, wherein the system comprises: emitter instructions including simulated time-reversal waveform data including data waveform propagating from the one or more target points towards the one or more first transducers, and data about geometry of the device, and a transducer controlling means adapted to execute the emitter instructions to the one or more first transducers for producing the mechanical waves. 
Claims 2 and 9-18: (Canceled) 
Claim 3: (Currently Amended) The system according to claim 1, wherein the data about geometry of the device includes one or more of: technical drawing, computer assisted design, X-ray image, mechanical wave measurement.  
Claim 21: (Currently Amended) A device for holding fluid including a system for cleaning of the device, the system comprising one or more first transducers positioned on, or in proximity of, outer surface of the device and adapted to emit succession of mechanical waves towards one or more target points within the device, and emitter instructions comprising including simulated time-reversal waveform data including data obtained by simulating time reversal mechanical waveform propagating from the one or more target points towards the one or more first transducers, and data about geometry of the device, and a transducer controlling means adapted to execute the emitter instructions to the one or more first transducers for producing the mechanical waves. 
Reasons for Allowance
7.	Claims 1, 3-8, and 21 are allowed.  
8.	The following is an examiner’s statement of reasons for allowance:  
9.	The closest prior art of record is Sachs (U.S Patent 4,375,991) and Arnal et al. (PG Pub U.S 2015/0151141).
Sachs teaches a system for cleaning of a device for holding fluid the system comprising; one or more first transducers, wherein the one or more first transducers are adapted to be positioned on, or in proximity of, an outer surface of the device and to emit a succession of 
Sachs fails to teach emitter instructions including simulated time-reversal waveform data including data obtained by simulating time reversal mechanical waveform propagating from the one or more target points towards the one or more first transducers, and data about geometry of the device.    
Arnal teaches a system for cleaning a device, the system comprising one or more transducers, and wherein it is known to emit waves, and a transducer controlling means. 
Arnal fails to teach emitter instructions including simulated time-reversal waveform data including data obtained by simulating time reversal mechanical waveform propagating from the one or more target points towards the one or more first transducers, and data about geometry of the device.     
10.	Thus, the prior art of record, individually and in combination, does not fairly teach or suggest an emitter instructions including simulated time-reversal waveform data including data obtained by simulating time reversal mechanical waveform propagating from the one or more target points towards the one or more first transducers, and data about geometry of the device as in the context of claims 1 and 21.  

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714